Case 2:20-cv-00012-JRS-MJD Document 69 Filed 04/16/21 Page 1 of 1 PageID #: 781




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 MARTIN S. GOTTESFELD,                                )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )        No. 2:20-cv-00012-JRS-MJD
                                                      )
 B. LAMMER,                                           )
                                                      )
                              Respondent.             )


                 ENTRY GRANTING MOTION FOR EXTENSION OF TIME

        Martin Gottesfeld's motion for extension of time, dkt. [68], is granted. Mr. Gottesfeld shall

 have through May 17, 2021, to file an amended reply.

        IT IS SO ORDERED.



 Date: 4/16/2021




 Distribution:

 MARTIN S. GOTTESFELD
 12982-104
 TERRE HAUTE - FCI
 TERRE HAUTE FEDERAL CORRECTIONAL INSTITUTION
 Inmate Mail/Parcels
 P.O. BOX 33
 TERRE HAUTE, IN 47808

 Lara K. Langeneckert
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 lara.langeneckert@usdoj.gov
